                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION




PRESTON DIAL FREEMAN, AND                      )
TROY CHANCELLOR FREEMAN,                       )
                                               )
              Plaintiffs,                      )             CIVIL ACTION NO.
                                               )
VS.                                            )             3:18-CV-0947-G
                                               )
FIDELITY BROKERAGE SERVICES,                   )
LLC,                                           )
                                               )
              Defendant.                       )


                     MEMORANDUM OPINION AND ORDER

       Before the court is the motion of the defendant Fidelity Brokerage Services,

LLC, (“Fidelity”) to dismiss the claims of the plaintiffs (docket entry 19). For the

reasons set forth below, the motion is denied.

                                   I. BACKGROUND

       This court’s memorandum opinion and order of March 5, 2019, denying

Fidelity’s motion to compel arbitration and stay all proceedings, contains a detailed

discussion of the facts of this case. See generally Memorandum Opinion and Order

(docket entry 17).

                                      II. ANALYSIS

       “To survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead

‘enough facts to state a claim to relief that is plausible on its face.’” In re Katrina
Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007) (quoting Bell Atlantic

Corporation v. Twombly, 550 U.S. 544, 570 (2007)), cert. denied, 552 U.S. 1182

(2008). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not

need detailed factual allegations, a plaintiff’s obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555

(citations, quotation marks, and brackets omitted). “Factual allegations must be

enough to raise a right to relief above the speculative level, on the assumption that all

the allegations in the complaint are true (even if doubtful in fact).” In re Katrina

Canal, 495 F.3d at 205 (quoting Twombly, 550 U.S. at 555) (internal quotation

marks omitted). “The court accepts all well-pleaded facts as true, viewing them in

the light most favorable to the plaintiff.” Id. (quoting Martin K. Eby Construction

Company, Inc. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004))

(internal quotation marks omitted).

      The Supreme Court has prescribed a “two-pronged approach” to determine

whether a complaint fails to state a claim under Rule 12(b)(6). See Ashcroft v. Iqbal,

556 U.S. 662, 678-79 (2009). The court must “begin by identifying the pleadings

that, because they are no more than conclusions, are not entitled to the assumption

of truth.” Id. at 679. The court should then assume the veracity of any well-pleaded

allegations and “determine whether they plausibly give rise to an entitlement of



                                          -2-
relief.” Id. The plausibility principle does not convert the Rule 8(a)(2) notice

pleading to a “probability requirement,” but “a sheer possibility that a defendant has

acted unlawfully” will not defeat a motion to dismiss. Id. at 678. The plaintiff must

“plead[ ] factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. “[W]here the well-pleaded

facts do not permit the court to infer more than the mere possibility of misconduct,

the complaint has alleged -- but it has not ‘show[n]’ -- ‘that the pleader is entitled to

relief.’” Id. at 679 (alteration in original) (quoting FED. R. CIV. P. 8(a)(2)). The

court, drawing on its judicial experience and common sense, must undertake the

“context-specific task” of determining whether the plaintiffs’ allegations “nudge” their

claims against the defendant “across the line from conceivable to plausible.” See id.

at 679, 683.

      The thrust of the motion to dismiss is that the plaintiffs failed to state claims

upon which this court could grant them relief. The court concludes, however, that

Fidelity failed to show that the plaintiffs could prove no set of facts in support of

their claims that would entitle them to relief. See In re Katrina Canal Breaches

Litigation, 495 F.3d at 205.

                                  III. CONCLUSION

      For the reasons stated above, the motion to dismiss is DENIED.




                                           -3-
      SO ORDERED.

September 6, 2019.




                     ___________________________________
                     A. JOE FISH
                     Senior United States District Judge




                      -4-
